.     ”




                  THE



Gerald C. Mann




      Hon. Harry Knox, Chairman     Opinion No. o-4024
      Board of Control              Re: Whether subject appropria-
      Austin, Texas                 tions must be expended in twelve
                                    equal monthly amounts.
      Dear Sirr
                  We quote as follows from your letter of September 23,
      1941:
                 "Statement: You will note that in many of
            the Eleemosynary Institutions an appropriation is
            made to 'Attendants, basis $45 per month, none to
            exceed $55'per month', and then an amount is stated.
            This is true of cooks and other employees, a lump
            sum being appropriated and the number of attendants
            or cooks not being stated.
                 "In the General Provisions of this Act under
            the head 'Salaries and other General Provisions'
            we have this language:
                 "'(a) All annual salaries shall be paid in
            twelve (12) equal monthly installments except as
            otherwise herein provided'.
                 "Question: Does the provision providing for
            the payment of salaries in twelve equal payments
            govern the payment of the lump sum amounts for at-
            tendants, cooks, etc., to the extent that such lump
            sum amounts must be expended in twelve equal amounts?
                  " . . 0 .,I
                Expressed in another way, the question you have posed
      is whether appropriation items of the type described, appearing
      in Senate Bill No. 402, Acts of the 47th Legislature, the ap-
      propriation bill for the Eleemosynary Institutions, represent
      a limitation upon the number of employees which may be employed
      in any one month in the light of the quoted general rider to the
      bill.
                G review of prior appropriation bills for the State
      Eleemosynary Institutions discloses that the Legislature has at
      different times adopted one of two methods of appropriation with
      respect to this matter.
                                                           -      .




Hon. Harry Knox, page 2   (O-4024)


          In House Bill 169, Acts of the 43rd Legislature,
this particular item reads:

          'Ui hty (80) attendants,
     basis $3iFi
               per month, none to
     exceed $45 per month except
     two (2) not to exceed $50 per
     month .o~O~O..~.~...~o....~~. $   34,560.oo   $34,560&O."

          In House Bill 781, Acts of the 44th Legislature, this
item reads:
          "Attendants, basis $36
     oer month. none to exceed $45
     per month'except two at not -
     to exceed $50 per month es0.e $ 34,560.oo     $34,560.00."

          In Senate Bill No. 140, Acts of the 45th Legislature,
the item reads:
          "Attendants? basis
     per montn, none to excee!4;55
     per month *...a...........*.. $ 47,520.OO     $47,520.00."
          In House Bill No. 256, Acts of the 46th Legislature,
the item reads:
          "Attendants,
           ,,.
             ~_        ninety-eight,
     basis $45 per month, none ex-
     ceeding $55 per month ...*..e $ 52,290.OO     $52,290.00."
          And Senate Bill No. 402, Acts of the 47th Legislature,
contains the item as follows:
          "Attendants, basis $45
     per month, none to exceed $55
     per month..................... $ 53,OOO.OO    $53,000.00."
          In each case we have selected an item at random, for
illustration, from the appropriation to the Abilene State Hos-
pital.
          Whereas an appropriation item "Attendants, ninety-
eight, basis $45 per month, none exceeding $55 per month" rep-
resents, perhaps, a limitation upon the number of attendants
which may be employed in any one month, and a corresponding
limitation upon the amount which may be expended in any one
month, this is not true, in our opinion, with respect to an
item unrestricted in number such as appears in Senate Bill No.
402 of the 47th Legislature; to wit, "Attendants, basis $45
per month, none to exceed $55 per month".
Hon.Harry   Knox, page 3   (O-4024)

          ihe Legislative intent and purpose here apparent is
to.make a lump sum appropriation to the institution concerned
for the purpose described, limited in maximum amount, as to
the appropriation itself and as to the amount which may be
paid any particular employee, and leaving the decision of how
many employees will be needed, and employed, in a particular
month, to the administration of the particular institution.
Manifestly the needs of an eieemosynary institution, regard-
ing such personnel, will vary.
          In consequence, it is our opinion that neither the
general rider providing "all annual salaries shall be paid in
twelve (12) equal monthly installments except as otherwise
herein providedI',nor any other general rider to Senate Bill
No. 402, requires the expenditure of the lump sum appropria-
tions involved in twelve equal amounts.
                               Yours very truly
                               ATTORNEY GENERAL OF TEXAS
                               By /s/ Zollie C. Steakley
                               Collie C. Steakley, Assistant
lipPRoVEDSEP 30, 1941
/s/ Grover Sellers
FIRST ASSIST!ABTATTORNEY G3JER:;iL
APPROVED: OPINION COhMITTEE
BYt       BWB, CliAIBKAk

2CS:mp:wb